                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EMILY FISHMAN, et al.,                               Case No. 17-cv-05351-WHA (TSH)
                                   8                      Plaintiffs,
                                                                                              DISCOVERY ORDER
                                   9               v.

                                  10     TIGER NATURAL GAS, INC., et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Judge Alsup has referred discovery disputes in this matter to the undersigned “with the
                                  14   goal that all disputes be resolved and all follow-up discovery obtained by January 31, 2019.”
                                  15   ECF No. 274. In light of that deadline, it is imperative that the parties immediately meet and
                                  16   confer over any discovery disputes and, for those they are unable to resolve, raise them with the
                                  17   Court as soon as possible. The fact discovery cutoff is December 14, 2018 (per ECF No. 77), so
                                  18   per Local Rule 37-3, December 21, 2018 would ordinarily be the deadline to file any letter briefs
                                  19   concerning discovery disputes. However, there is no reason for the parties to save every discovery
                                  20   dispute to raise on the last day. It is more efficient to raise them promptly, in particular if the
                                  21   resolution of a discovery dispute may necessitate additional document productions or other
                                  22   corrective measures that will need to occur by January 31.
                                  23          Accordingly, the Court ORDERS as follows:
                                  24          1.        For any discovery dispute where the event being challenged (e.g., service of a
                                  25   written discovery response whose sufficiency is challenged, the deposition of a Rule 30(b)(6)
                                  26   witness whose preparation is challenged, a party’s assertion that its document production would be
                                  27   subject to certain limitations and those limitations are challenged, and so on) happened before
                                  28   today, the parties must meet and confer this week and submit one or more joint letter briefs
                                   1   pursuant to the undersigned’s standing order by December 17, 2018. If multiple letter briefs are

                                   2   submitted, the parties should group related topics together in the same letter. The Court will set a

                                   3   hearing on these letter briefs for December 20, 2018 at 10:00 a.m.

                                   4          2.      December 21, 2018 is the deadline for letter briefs challenging events that happen

                                   5   today or later. Letter briefs submitted after December 17 will need to specifically explain why

                                   6   the discovery dispute could not have been raised by December 17. It will not be sufficient for a

                                   7   party to say it was still meeting and conferring with the other side concerning an event that

                                   8   happened before today because this order requires that meet and confer to take place and conclude

                                   9   this week.

                                  10

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: December 10, 2018

                                  14

                                  15
                                                                                                    THOMAS S. HIXSON
                                  16                                                                United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
